DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 7/1/2021 has been received and entered in to the case. 
Claims 1-8, 11-12, 15, 17, 19, 23-24, 26, 33-34 and 36 have been canceled, claims 38-42 are newly added, claims 32, 35 and 37 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 9-10, 13-14, 16, 18, 20-22, 25, 27-31 and 38-42 have been considered on the merits. All arguments have been fully considered. 

The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
The instant amendment has necessitated a new claim rejection under 35 USC §112(a) and (b). See below.
The claim rejection under 35 USC §103 has been modified in order to address the new limitation in claim 9 and the newly added claims (claims 38-42).
It is also noted that the new claim rejection is presented based on the new limitation in claim 9.

Claim Objections
Claims 22, 25 and 41-42 are objected to because of the following informalities:  The term “with medium” in line 1 of claims 22 and 41 and the term “in medium” in line 3 of claims 25 and 42 would be more appropriate as “with a medium” and “in a medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 13-14, 16, 18, 20-22, 25, 27-31 and 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and its dependent claims disclose a new wherein clause directed to the addition of the WNT agonist and the ACTIVIN antagonist is timed to overlap with a peak expression of primitive streak genes. Claim 9 recites the limitation "the addition" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 does not disclose any step of addition of the WNT agonist and the ACTIVIN antagonist, rather the medium utilized in the culturing method comprises the WNT agonist and the ACTIVIN antagonist. Therefore, there is no disclosure of an “addition” in the claim.

Claim 41 discloses “replacing the medium with medium comprising…” in line 1-2 and “wherein the medium” in line 3. The term “the medium” in line 3 is not clear if the medium is referring to the “medium” of claim 9 or “medium comprising BMP4, VEGF, SCF, FGF2 and IGF2”. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 13-14, 16, 18, 20-22, 25, 27-31 and 38-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Thus, the disclosure of the instant application is considered insufficient to provide written description on the newly added limitation. 
Applicant is advised to amend claim 9 to disclose the limitation of claim 13 directed to the addition being at about day 2 to day 4.

Claims 18 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a This is a new matter rejection.
Claim 18 has been amended to disclose a WNT agonist being further comprised in a culture medium for day 0-4. According to the instant specification, hPSCs were differentiated in a medium supplemented with CHIR99021, BMP4, VEGF, SCF, ACTIVIN A and FGF2 (denoted CH-BVSAF in Fig. 29) from d0-4 (para. 244). While the amended claim includes “a WNT agonist”, however, the scope of the “WNT agonist” is broader than CHIR99021 as disclosed in the specification. Thus, the limitation introduces new matter into the instant application.
Regarding claim 40, there is no disclosure of CHIR99021 in the claim. Since the instant specification particularly discloses CH-BVSAF, the omission of CHIR99021 changes the scope of the originally filed application. Thus, claim 40 introduces new matter into the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9-10, 13-16, 28-31 and 38-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valamehr et al. (WO2016/123100) in light of Ng et al. (2005, Development)
Valamehr et al. teach a method of differentiating pluripotent stem cells including human induced pluripotent stem cells (hiPSCs) into hematopoietic lineage through definitive hematopoietic stem cells (paras. 2, 7-8; Example 1-2). Valamehr et al. teach the differentiation process into the iHSC platform using culture media: iHSC-A, iHSC-B, and iHSC-C, which is used for hiPSC, mesoderm and hemogeneic endothelium stage, respectively (see Fig. 1). Valamehr et al. teach that hematopoietic differentiation was initiated by switching the culture medium to iHSC-A, and the culture was switched to iHSC-B at 48 hr (day 2) post the initiation of differentiation (para. 281). The iHSC-B medium contains CHIR99021 and SB431542 (see Fig. 1), and the iHSC-B medium is switched to iHSC-C medium on day 4-5 post initiation of differentiation (para. 281). These teachings would meet the culturing the PSC in a medium comprising a WNT agonist and an ACTIVIN antagonist for about 2 days (i.e. day 2 up to day 4-5).
Regarding the addition of the WNT agonist and the ACTIVIN antagonist being timed to overlap with a peak expression of primitive streak genes, Valamehr et al. teach differentiation markers including BRACHYURY, which is disclosed in the instant specification as a primitive streak gene (see para. 210 of PGPUB), and the expression is induced during mesoderm (see Fig. 4D; para. 282). Since the mesoderm stage (see Fig. 1) is induced by using the iHSC-B medium comprising SB/CHIR and occurring day 2-4/5 as discussed above, and the expression is increased for BRACHYURY during the mesoderm stage, it is considered that the teachings of Valamehr et al. would meet the 
Regarding claims 9-10 directed to the increased HOXA gene expression resulted from the step of culturing the PSC compared to the PSC not cultured in a medium comprising a WNT agonist and an ACTIVIN antagonist, Valamehr et al. do not particularly teach the limitation. However, the limitation is directed to the results obtained from the claimed method, and since the method steps taught by Valamehr et al. are identical to the claimed method steps, the results are expected the same.
Regarding the concentration of the WNT agonist and/or the ACTIVIN antagonist (claims 14, 16, 38-39), Valamehr et al. teach the concentration of CHIR99021 is in a range of 0.1-15 M (p.50, Table 1) and SB431542 is in a range of 0.1-15 M (p.51, Table 2). The concentrations of these agents are overlapping with the claimed concentration of 2-5 M (claim 14 or 16) or 3 M (claim 38) or 3-4 M (claim 39).
Regarding claims 28-29, the limitation of the claims is directed to the property of the definitive hematopoietic stem/progenitor cells. Since the method of Valamehr et al. differentiate hiPSCs using the combination of SB/CHIR forming definitive hematopoietic stem cells (paras. 7-8; Example 3), the definitive hematopoietic stem cells of Valamehr et al. would have identical properties as the claimed definitive hematopoietic stem/progenitor cells.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9-10, 12-14, 16, 21, 28-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. (2014, Nature Biotechnology; IDS ref.) in view of Valamehr et al. (WO 2016/123100) and Ng et al. (2005, Development; “Ng2005” hereinafter).
Sturgeon et al. teach a method of differentiating human pluripotent stem cells into definitive hematopoietic stem cells (HSCs) by regulating the Wnt-b-catenin signaling pathway (Abstract). Sturgeon et al. teach that the addition of the GSK-3 inhibitor CHIR99021, a Wnt agonist, during the mesoderm specification stage, i.e. day 2-3, in the culture inhibited KDR+CD235a+ population (i.e. inhibit primitive hematopoiesis) but promoted KDR”CD235a- population (i.e. promote definitive hematopoiesis) and differentiation into definitive HSCs (p.5, 2nd para.; Fig. 4E). Sturgeon et al. teach that SB-431542, an Activin-signaling antagonist, behaved the same way as CHIR99021 in promoting definitive hematopoiesis (p.7, 2nd para.; Fig. 4E).
Sturgeon et al. do not teach that both CHIR99021 and SB-431542 are present in the culture medium for PSC, however, it would have been obvious to a person skilled in the art to use both CHIR99021 and SB-431542 in the method of Sturgeon et al. since each compound is known to enhance/promote definitive hematopoiesis. It is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04.
Regarding the new limitation directed to the addition of the WNT agonist and the ACTIVIN antagonist being timed to overlap the peak expression of primitive streak genes (claim 9), Sturgeon et al. do not particularly teach the limitation. 

Furthermore, since Sturgeon et al. teach the addition of CHIR is at day 2-3, which overlaps with the about day 2 to about 4 as claimed in claim 13. Therefore, it is considered that the day 2-3 taught by Sturgeon et al. would inherently meet the limitation.
Regarding the effect of the claimed method step directed to the increasing HOXA gene expression in the PSC (claim 9); the definitive HSC being capable of producing a SOX17+ blood vessel cell (claim 28), or a RUNX1C+ blood cells (claim 29), Sturgeon et al. do not teach the limitations. However, it is submitted that the method step of Sturgeon et al. is the same as the claimed invention, it is expected that the results obtained from the method or the properties of the cells produced by the method taught 
Regarding the limitation of claim 13 directed to the “at about day 2 to day 4”, Sturgeon et al. teach that CHIR99021 or SB431542 is present day 2-3 (p.7, 2nd para.; Fig. 1A; Fig. 4E).
Regarding the concentration of CHIR99021 or SB431542 (claims 14, 16 and 38-39), Sturgeon et al. teach that the concentrations of CHIR99021 and SB-431542 is 3 M and 6 M, respectively (p.10, Methods). While Sturgeon et al. do not particularly teach the concentration of SB431542 being 3-4 M, however, claim 16 does not require a specific concentration since the limitation is optional. Furthermore, it would have been obvious to a person skilled in the art to adjust the concentration of the chemical compound in order to optimize the outcome of the effect in the method of promoting a specific differentiation into a definitive hematopoiesis taught by Sturgeon et al. with a reasonable expectation of success.

Claims 18, 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. in view of Ng2005 as applied to claims 9-10, 12-14, 16, 21, 28-31 and 38-39 above, and further in view of Ng et al. (2008, Nature Protocols; IDS ref.), Pick et al. (2007, Stem Cells; IDS ref.) and Cerdan et al. (2012, Stem Cells and Development)
Regarding the medium further comprising BMP4, VEGF, SCF, ACTIVIN A, FGF2  for about day 0 to about day 4 (claims 18 and 40), Sturgeon et al. do not teach the limitations. It is noted that the limitations disclosed as an optional are not considered.

Regarding FGF2, Sturgeon et al. teach the use of bFGF in the initial EB differentiation (see Fig. 1A). Pick et al. teach the combination of BMP4, VEGF, SCF and FGF2 for the method of differentiating human ESCs into hematopoietic cells using a serum- and stromal-free “spin EB” differentiation system (see Abstract).
Regarding Activin A, Cerdan et al. teach that Activin A promotes hematopoietic fated mesoderm development in human ESCs (abstract). 
Based on the teachings from Ng et al., Pick et al., and Cerdan et al. it would have been obvious to a person skilled in the art to use BMP4, VEGF, SCF, FGF2 and Activin A for a method of differentiating hematopoietic lineage cells from PSCs. Once PSCs are cultivated to induce hematopoietic differentiation with the factors taught by Ng et al., Pick et al., and Cerdan et al., one skilled in the art would recognize that the addition of CHIR99021 and/or SB431542 as taught by Sturgeon et al. at day 2-3 would promote toward definitive hematopoiesis over primitive hematopoiesis.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

s 20, 22, 35 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgeon et al. in view of Ng2005 as applied to claims9-10, 12-14, 16, 21, 28-31 and 38-39 above, and further in view of Daley et al. (US 2019/0119643), Ng et al. (supra), Yamanaka et al. (US2016013798), Slukvin (2013, Blood), Kennedy et al. (2007, Blood; IDS ref.), and Yu et al. (2010, Blood)
Regarding the limitation of claims 22 and 41 directed to the medium comprising BMP4, VEGF, SCF, FGF2 and IGF2 at about day 5, Sturgeon et al. do not teach the limitation.
Regarding the limitation of claims 25 and 42 directed to transferring the PSC to a culture surface comprising an extracellular matrix protein at about day 7 and culturing the PSC adherently in a medium comprising VEGF, SCF, FGF2, IGF2, IL-6, TPO, FLT3L, Sturgeon et al. do not teach the limitation.
Yamanaka et al. teach a method of differentiating hematopoietic stem cells from pluripotent stem cells using 4 steps: 
(i) Day 0 to Day 1 utilizing a medium comprising BMP-4 (EB formation); 
(ii) Day 1 to Day 4 utilizing a medium comprising BMP-4 and bFGF (mesoderm formation); 
(iii) Day 4 to Day 8: utilizing a medium comprising VEGF, bFGF, IL-6, IL-3, SCF, and FLt3L (specialization and development into hematopoietic progenitor cells); and 
(iv) Day 8 to Day 15: utilizing a medium comprising VEGF, EPO, TPO, SCF, FLT3L, IL-6, IL-11, and IL-3 (maturation and expansion into hematopoietic progenitor cells); and IGF2 can be added in any step (paras. 167-172, 174-177; Example 2).

(i) EB stage (day 0-2); 
(ii) KDR+/CD235a+/- mesoderm stage (day 2-3) (mesoderm induction: Slukvin); 
(iii) CD34+/CD235a+/- stage (day 4-8) (hematovascular specification: Slukvin); and 
(iv) CD34+/CD43- hemogenic endothelium stage (day 9 and up) (endothelial-hematopoietic transition: Slukvin) to definitive hematopoiesis (see Fig. 5; p.4-5).
Therefore, it would have been obvious to a person skilled in the art to use the culture medium specifically defined in the steps (i)-(iv) taught by Yamanaka et al. for the method steps of Sturgeon et al. This is because one skilled in the art would understand that the steps of Sturgeon et al. correspond to the steps of Yamanaka et al., and thus, the culture medium used in the each step of Yamanaka et al. would be used in the corresponding steps of the method taught by Sturgeon et al. with a reasonable expectation of success.
Sturgeon et al. in view of Yamanaka et al. do not teach the use of BMP-4 in step (iii).
However, Kennedy et al. teach that BMP-4 is essential for hemangioblast development from EBs derived from human ES cells (abstract; p.2685, 1st col.).
It would have been obvious to a person skilled in the art to use BMP-4 in the step (iii) of Sturgeon et al. in view of Yamanaka et al. since Kennedy et al. teach that BMP-4 is essential in forming hemangioblasts. This is because one skilled in the art would 
Sturgeon et al. in view of Yamanaka et al. do not teach the use of FGF2 in step (iv).
Daley et al. teach the use of bFGF along with TPO, EPO, IL-3, IL-6, SCF, VEGF and BMP4 in the endothelial-to-hematopoietic transition (EHT) (para. 263, 391-392). 
Thus, it would have been obvious to a person skilled in the art to use bFGF taught by Daley et al. in the step (iv) of Sturgeon et al. in view of Yamanaka et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the step (iv) of Sturgeon et al. corresponds to the EHT step taught by Daley et al.
Regarding the limitation directed to transferring the PSC to a culture surface comprising an extracellular matrix protein at about day 7 (claim 25), the cited references do not teach the limitation.
Ng et al. teach the step of transferring the EB to a culture plate pre-coated with gelatin or ECM components, and the medium is supplemented with SCF, VEGF, IL-3, IL-6, TPO and EPO (step 16, p.772).
Regarding the limitation directed to the retinoid or retinoic acid analogue (claim 20), Sturgeon et al. in view of Yamanaka et al. do not teach the limitation.
Yu et al. teach that retinoic acid enhances the generation of hematopoietic progenitors from human ESC-derived hemato-vascular precursors (see entire document), 
It would have been obvious to a person skilled in the art to use retinoic acid taught by Yu et al. in the step (iii) of Sturgeon et al. in view of Yamanaka et al. (see above) This is because the Stage 3 of Yu et al. is corresponding to the step (iii) of Sturgeon et al. in view of Yamanaka et al. and thus, one skilled in the art would use retinoic acid at days 4-7 in the method of Sturgeon et al. in view of Yamanaka et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
It is noted that the previous OA had a heading of 35 USC §112(b) rejection but there was no actual rejection presented. The heading was inadvertently left in the OA. No 112b rejection was made in the previous OA.
It is noted that the instant amendment necessitated a new ground of rejection as presented above. 
Regarding the obviousness rejection, applicant alleged that HOXA expression recited in claim 9 cannot be expected from Sturgeon et al. Applicant asserted that it was discovered unexpectedly that HOXA genes were not expressed in the cells derived from RUNX1C reporter PSCs and the ACTIVIN antagonist increased HOXA3, HOXA7 and HOXA9 expression whilst the WNT agonist increased HOXA9 and HOXA10 expression referring Fig. 5d and 6a of the instant application.

Furthermore, the rejection is not based on the expectation of increased expression of HOXA genes by the method of Sturgeon et al. As discussed, Sturgeon et al. is silent on the expression of the increased expression of HOXA genes. Rather the claim rejection addressed the limitation of increased expression of HOXA genes based on the inherent properties of the cells, i.e. pluripotent stem cells. Since Sturgeon et al. teach the method of differentiating PSCs in the presence of CHIR99021, a WNT agonist, the resulting cells would have the identical properties as the claimed cells including increased expression of HOXA genes.
It is noted that the level of HOXA9 expression of the cells exposed to SB/CHIR shown in Fig. 5d appear to be higher than SB alone or CHIR alone. However, the data are insufficient to determine whether the increased amount of HOXA9 expression with 
Further, the evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter.  The allegation that limited data is sufficient to establish the existence of synergism from other such ingredients is without merit.  It is well recognized that synergism is a highly unpredictable result that is very dependent on the ingredients used and the amounts of each.  Any combination for which synergism is not clearly established would be properly rejected, because non-obviousness would not have been established.
It is also noted that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). See MPEP§716.02(b)(I).

Furthermore, the data shown in the figures of the instant specification is solely dependent on the combination of SB/CHIR whereas the instant claims do not particularly limit the WNT agonist and the ACTIVIN antagonists to SB AND CHIR. Therefore, assuming arguendo if there is unexpected synergism from the combination of SB/CHIR, the claimed invention is not commensurate with the evidence.
Applicant argued that it was surprisingly found that the combination of SB/CHIR resulted in more robust and more effective up regulation of HOXA genes that could still be observed at later time points in the differentiation protocol referring Fig. 13k (p.12 of the Remarks). It is not clear if applicant argues any unexpected results based on the data from Fig. 13k. Even if applicant intends to argue any unexpected results based on the results from Fig. 13k, the evidence is not sufficient to provide alleged unexpected results (e.g. synergism) of using the combination of SB/CHIR since the data do not compare the combination of SB/CHIR over SB alone or CHIR alone. The data merely show that HOXA9 and HOXA10 expression is comparable to COL or CB.
Applicant further stated that exposure of PSCs to the combination of an ACTIVIN antagonist and WNT agonist for one day was insufficient to suppress the non-HOXA yolk sac type of blood. 

Based on the above discussion, it is the Examiner’s position that the claim rejection under 35 USC §103 should be maintained.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632